                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA,

             Petitioner,

v.                                                 Case No: 2:18-cv-728-FtM-38CM

LIONEL PEQUENO,

              Respondent.
                                           /

                                  OPINION AND ORDER1

       Before the Court is United States Magistrate Judge Carol Mirando’s Report and

Recommendation.      (Doc. 10).    Judge Mirando recommends that the United States’

Petition to Enforce Internal Revenue Service Summons (Doc. 1) be granted.               No

objections were filed to the Report and Recommendation, and the time to do so has

expired. This matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge's

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).       In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      After careful consideration of the Report and Recommendation and an

independent review of the file, the Court accepts and adopts the Report and

Recommendation.

      Accordingly, it is now

      ORDERED:

      (1) The Report and Recommendation (Doc. 10) is ACCEPTED and ADOPTED.

      (2) The United States’ Petition to Enforce Internal Revenue Service Summons

(Doc. 1) is GRANTED.

      (3) Respondent must comply with the requirements of the summons and appear

before a revenue officer upon terms prescribed by the officer.

      DONE and ORDERED in Fort Myers, Florida this 25th day of January 2019.




Copies: All Parties of Record




                                            2
